Citation Nr: 0946733	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-33 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

The Veteran had active military service from April 1971 to 
June 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Veteran testified before a VA Decision Review Officer at 
a February 2006 hearing conducted at the RO.  A transcript of 
the hearing is of record.

The instant case was before the Board in August 2007, at 
which time the Veteran's claims were denied.  The Veteran 
then appealed the Board's August 2007 decision to the United 
States Court of Appeals for Veteran Claims (Court).  In 
November 2008, the Court granted a Joint Motion for Remand 
(Joint Motion), vacating the Board's August 2007 decision and 
remanding the Veteran's claims for further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends service connection for bilateral hearing 
loss and recurrent tinnitus is warranted as he was exposed to 
significant acoustic trauma as an aircraft mechanic during 
active service.  In reviewing the evidence of record, the 
Board observes the Veteran submitted the results of private 
audiograms performed between May 1983 and May 1993.  The 
Board notes that the private audiologist(s) did not provide 
an interpretation of the audiometric readings contained on 
the graphs.  38 C.F.R. §3.385.  The Board is precluded from 
interpreting pure tone threshold results in order to 
determine the severity of the Veteran's current hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(finding that neither the Board nor the RO may interpret 
graphical representation of audiometric data).  Accordingly, 
a remand is necessary to have these audiograms interpreted 
prior to a Board decision.

Furthermore, the Board observes the Veteran was provided VA 
audiological examinations in September 2004 and April 2006.  
Significantly, the Board observes the April 2006 VA examiner 
was specifically requested to note the audiometric testing 
discussed above.  See April 2006 request for examination.  
While the April 2006 VA examination report indicates the 
claims file was reviewed, no mention is made of the private 
audiometric tests and, as indicated above, an interpretation 
of these results were not incorporated in the record.  

The Court has held that once VA undertakes a duty to provide 
a medical examination, it is the Board's duty to return an 
inadequate examination report "if further evidence of 
clarification of the evidence...is essential for a proper 
appellate decision."  See Bowling v. Principi, 15 Vet. App. 
1, 12 (2001). As such, the Veteran must be provided a new VA 
audological examination to determine whether his current 
bilateral hearing loss and recurrent tinnitus is 
etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
audiological examination for the 
purpose of ascertaining the etiology of 
his bilateral hearing loss and 
recurrent tinnitus.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After 
reviewing the record and examining the 
Veteran, the examiner is requested to 
provide a numerical interpretation of 
the six private audiometric tests dated 
from May 1983 to May 1993.  The 
examiner should then provide an opinion 
as to whether any current hearing loss 
and/or recurrent tinnitus is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), etiologically related to any 
event or injury in service.  

A detailed rationale should be provided 
for all opinions.  

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


